Citation Nr: 1317500	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  06-33 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1987 to July 1991.  This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and April 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in June 2009.  A transcript of the hearing is of record.  The VLJ who conducted the hearing is no longer employed by the Board and the Veteran was offered the opportunity to testify at a second hearing in accordance with 38 C.F.R. § 20.717 (2012).  In February 2012, the Veteran notified the Board that he did not want a second hearing.  The Board will therefore proceed with an adjudication of the Veteran's claims.  

In November 2009 and April 2012, the Board remanded the case for additional development by the Agency of Original Jurisdiction (AOJ).  At the time of the Board's remands, the appeal included claims for entitlement to service connection for a left knee disability and right knee disability other than arthritis.  These claims were granted by the RO in a November 2012 rating decision are therefore no longer before the Board. 

The Board's November 2009 remand included a referral of claims for entitlement to service connection for hearing loss and entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for a disability, to include injury of the right testicle.  The record does not indicate that these claims have been developed or adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  
FINDINGS OF FACT

1.  The Veteran's chronic left shoulder strain is etiologically related to a service-connected right shoulder disability.

2.  Degenerative disc disease and degenerative joint disease of the cervical spine was not present in service or until years thereafter, is not etiologically related to any incident of service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for a chronic left shoulder strain is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Degenerative disc disease and degenerative joint disease of the cervical spine were not incurred in or aggravated by active service and are not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  


Left Shoulder Disability

The Veteran contends that service connection is warranted for a left shoulder disability as it was incurred secondary to other service-connected disabilities.  The record clearly documents the presence of a left shoulder condition; the Veteran was diagnosed with a chronic left shoulder strain upon VA examinations in July 2010 and May 2012.  He also reported experiencing left shoulder pain and a sense of partial shoulder dislocation during the June 2009 videoconference hearing.  The medical and lay evidence therefore establishes a chronic left shoulder disability. 

The record also contains two medical opinions addressing the etiology of the Veteran's shoulder disability.  The July 2010 VA examiner provided an opinion against the claim and found that the Veteran's chronic left shoulder strain was less likely as not related to a service-connected disability.  However, no rationale was provided for this medical opinion and its probative value is lessened.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  In contrast, the May 2012 VA examiner found that the claimed left shoulder disability was secondary to the Veteran's in-service right shoulder injury.  Service connection is currently in effect for a chronic right rotator cuff strain and impingement syndrome.  Thus, the May 2012 VA examiner provided an opinion in support of the Veteran's claim for secondary service connection.  The opinion also included a well-supported rationale based on the pathology of the Veteran's current left shoulder disability and the features of the in-service right shoulder injury.  

The Board finds that the medical opinion of the May 2012 VA examiner outweighs the unsupported findings of the July 2010 VA examiner and the evidence establishes a link between the chronic left shoulder strain and the service-connected right shoulder disability.  Service connection on a secondary basis is established.


Cervical Spine Disability

The Veteran also contends that service connection is warranted for a cervical spine disability as it was incurred secondary to a service-connected right knee disability.  During the June 2009 videoconference hearing, the Veteran testified that the lack of rehabilitation and progression of his right knee disability has resulted in several other orthopedic abnormalities, including a cervical spine condition. 

Turning first to whether service connection is warranted on a secondary basis, the record clearly establishes the presence of a current disability.  The Veteran has received treatment for cervical spine pain at the Seattle VA Medical Center (VAMC) and other VA facilities since June 2000.  At that time, a cervical X-ray demonstrated some straightening and slight reversal of the normal cervical lordosis.  Treatment records show progression of the disability throughout the claims period, with degenerative disc disease and degenerative joint disease of the cervical spine diagnosed by the May 2012 VA examiner.  A chronic cervical spine condition is therefore demonstrated.

Although the record establishes that the Veteran has a current cervical disability, the weight of the evidence does not demonstrate that the disability was caused or aggravated by a service-connected condition.  The Veteran has not submitted any competent medical evidence in support of his claim, and none of his treating physicians have provided a medical opinion linking the cervical disability to the right knee.  The only medical opinions of record, those of the July 2010 and May 2012 VA examiners, weigh against the claim.  After reviewing the claims file and physically examining the Veteran, both VA examiners concluded that the Veteran's cervical spine disability was more likely due to post-service motor vehicle accidents rather than any service-connected conditions, including the Veteran's right knee traumatic arthritis and osteochondritis lesion.  VA treatment records contain similar findings and note a history of post-service cervical injuries including motor vehicle accidents in 1996 and 2000.  In short, there is no competent medical evidence finding that the Veteran's cervical spine disability was caused or aggravated by a service-connected condition.

As for the Veteran's testimony connecting his cervical spine disability to a service-connected right knee disability, the Board notes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The specific issue in this case, however, whether the Veteran has a cervical spine disability which is caused or aggravated by a service-connected condition, falls outside the realm of common knowledge of a lay person.  Jandreau, 429 F.3d at 1377 (lay persons not competent to diagnosis cancer).  The Veteran is competent to testify as to observable symptoms, but his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  Id.  Thus, the Board finds that the competent evidence of record weighs against the claim for service connection on a secondary basis. 

Turning to whether service connection is warranted on a direct basis, the Veteran has not contended that he experienced any symptoms of cervical spine pain during military service.  His service records are negative for evidence of the disability and there is no documentation of cervical arthritis within a year after separation to allow for service connection on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  The earliest evidence of a cervical spine disability dates from June 2000, almost 10 years after the Veteran's discharge from active duty service, when he complained of cervical pain at the VAMC after an assault.  In addition, the record does not demonstrate the presence of a nexus between the Veteran's cervical disc and joint disease and any incident of active duty service, to include a report of continuity of symptoms since service.  

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the competent medical evidence does not establish that the Veteran's cervical spine disability was incurred secondary to the service-connected right knee disability or active service.  The Board therefore concludes that the evidence is against a nexus between the Veteran's claimed disability and a service-connected disability or active duty service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding the claim for service connection for a left shoulder disability, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim. 

With respect to the claim for service connection for a cervical spine disability, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2005 and March 2010 letters.  The claim was readjudicated in the November 2012 SSOC.  Mayfield, 444 F. 3d at 1333 (Fed. Cir. 2006).  

The duty to assist has also been met.  The Veteran was provided a proper VA examination and medical opinion in May 2012 in response to his claim.  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  The Veteran has reported at several times throughout the claims period that his complete service records are not included in the claims file.  In response to his contentions, VA made further efforts to obtain service records and additional records were received from the National Personnel Records Center (NPRC) in January 2007.  Additional searches were made following the Board's November 2009 remand, but no new records were discovered.  Other than vague statements reporting that complete records are not in VA's possession, the Veteran has not identified any other service records that could support his claim and all records received by him are duplicates of records already associated with the claims file.  Review of the available service records does not indicate that additional records exist and they date throughout the Veteran's period of active duty service.  Thus, the Board finds that all available service records have been obtained.  

The Board also finds that VA has complied with the November 2009 and April 2012 remand orders of the Board.  In response to the Board's remands, the Veteran was provided VA examinations in July 2010 and May 2012 that included medical opinions addressing the etiology of the claimed cervical spine disability.  VA also obtained additional records of VA treatment from various facilities and made efforts to obtain any missing service treatment records.  Requests were issued to the NPRC and VA Records Management Center, and April 2010 responses from both organizations confirmed that there were no other service records available for procurement.  VA contacted the Veteran in March 2010 and asked that he identify any specific missing service records, but no response to this request was received.  The case was then readjudicated in a November 2012 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for a chronic left shoulder strain as secondary to  a service-connected right shoulder disability is granted.


Entitlement to service connection for degenerative disc disease and degenerative joint disease of the cervical spine is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


